      Case 3:20-cv-03131-JSC Document 73 Filed 07/08/20 Page 1 of 3




                                                                           Writer’s Direct Dial: 610.234.6486
                                                                                 Email: jjagher@fklmlaw.com
                                                                       Please reply to the Conshohocken Office



                                            July 8, 2020


VIA ECF FILING

Hon. Jacqueline Scott Corley, U.S.M.J.
United States District Court for the
Northern District of California
San Francisco Courthouse
Courtroom E—15th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

                 Re:     Re: In re California Gasoline Spot Market Antitrust Litigation
                         Civil Action No. 3:20-cv-03131-JSC

Dear Magistrate Judge Corley:

        No firms are better equipped, qualified, or ready to serve as interim class
counsel in this consolidated action than Cotchett Pitre & McCarthy LLP (“Cotchett”)
and Saveri & Saveri, Inc. (“Saveri”). While Freed Kanner London & Millen LLC
(“Freed Kanner”)1 is extremely capable of serving as a lead counsel or an executive
committee member in this matter, it supports the application of Cotchett and Saveri. If
this Court is inclined to create an interim leadership structure with a steering or
executive committee, Freed Kanner respectfully requests that it be considered for one
of these positions.

        Pursuant to Federal Rule of Civil Procedure 23(g)(3), the Court “‘may
designate interim counsel to act on behalf of a putative class before determining
whether to certify the action as a class action.’” Bartling v. Apple Inc., 2018 WL
4804735, at *1 (N.D. Cal. Apr. 27, 2018). “‘Instances in which interim class counsel
is appointed are those in which overlapping, duplicative, or competing class suits are
pending before a court, so that appointment of interim counsel is necessary to protect
the interests of class members.’” Id. (citing White v. TransUnion, LLC, 239 F.R.D.
681, 683 (C.D. Cal. 2006) (in turn citing Manual for Complex Litigation (Fourth)
§ 21.11 (2004))).

        Although Rule 23(g)(3) does not provide a standard for appointment
of interim counsel, the court may consider the factors set forth in Federal Rule of Civil
Procedure 23(g)(1). See, e.g., Bartling, 2018 WL 4804735, at *1. Those factors
1
 Freed Kanner filed Rama Kolesnikow v. SK Energy Americas, Inc. et al. on June 19, 2020 which was
consolidated into this Action on July 1, 2020 (ECF No. 67).

2201 Waukegan Road, Suite 130, Bannockburn, Illinois 60015 T. 224-632-4500 info@fklmlaw.com
   923 Fayette Street, Conshohocken, Pennsylvania 19428 T. 610-234-6487 info@fklmlaw.com
                                   WWW.FKLMLAW.COM
      Case 3:20-cv-03131-JSC Document 73 Filed 07/08/20 Page 2 of 3
July 8, 2020
Page 2


include: “(i) the work counsel has done in identifying or investigating potential claims
in the action; (ii) counsel’s experience in handling class actions, other complex
litigation, and the types of claims asserted in the action; (iii) counsel’s knowledge of
the applicable law; and (iv) the resources that counsel will commit to representing the
class.” Fed. R. Civ. Proc. 23(g)(1)(A); Bartling, 2018 WL 4804735, at *1. The court
may also “consider any other matter pertinent to counsel’s ability to fairly and
adequately represent the interests of the class.” Fed. R. Civ. Proc. 23(g)(1)(B);
Bartling, 2018 WL 4804735, at *1.

        As a nationally recognized antitrust firm, Freed Kanner has served as co-lead
counsel, co-counsel on executive committees, and as class counsel with the Cotchett
and Saveri firms on numerous price-fixing cases both within this District and in other
venues across the United States. These cases include, but are not limited to: In re
Dynamic Random Access Memory (DRAM) Antitrust Litig., MDL 1486 (N.D. Cal.)
(Freed Kanner served as co-chair of discovery and $330 million was recovered for the
class); In re Cathode Ray Tube (CRT) Antitrust Litig., MDL 1917 (N.D. Cal.) (Freed
Kanner served as chair of discovery and $224 million was recovered for the class); In
re Brand Name Prescription Drugs Antitrust Litigation, MDL 997 (N.D. Ill.) (Freed
Kanner served as co-lead counsel and $715 million was recovered for the class); In re
Lithium Ion Batteries Antitrust Litigation, MDL 2420 (N.D. Cal.) (Freed Kanner served
on the Plaintiffs’ Steering Committee and $138 million was recovered for the class); In
re Optical Disk Drive (ODD) Antitrust Litigation, MDL 2143 (N.D. Cal.) (Freed
Kanner took on various discovery assignments as class counsel and $180 million was
recovered for the class); In re Static Random Access Memory (SRAM) Antitrust
Litigation, MDL 1819 (N.D. Cal.) (Freed Kanner served on the executive committee
and $76 million was recovered for the class); In re Automotive Parts Antitrust
Litigation, MDL 2311 (E.D. Mich.) (Freed Kanner serves as co-lead counsel in this
ongoing consolidated action in which settlements to date total over $550 million); and
Cameron et. al. v. Apple, Inc. 4:19-cv-03074 (N.D. Cal.) (Freed Kanner serves as co-
counsel on the Plaintiffs’ Executive Committee case with Saveri in this matter pending
before Judge Gonzalez Rogers).

        By working closely over many years with Cotchett and Saveri, Freed Kanner
understands and attests that both firms are highly qualified and more than meet all of
the Rule 23(g) factors necessary to serve as interim class counsel. First, Cotchett and
Saveri were early filers in this litigation. Their complaint demonstrates the work
performed in identifying and investigating potential claims. Second, the firms’
collective experience in handling class actions, other complex litigation, and the types
of claims at issue is second to none, comprising over 100 years of antitrust litigation
combined. Third, Freed Kanner knows first-hand that Cotchett and Saveri are
consistently willing and able to commit significant litigation resources to representing
the classes in their cases and understands they are well-positioned to do so here.

       If this Court is inclined to create a leadership structure with a plaintiffs’ steering
or executive committee, Freed Kanner submits that it should be considered for one of
      Case 3:20-cv-03131-JSC Document 73 Filed 07/08/20 Page 3 of 3
July 8, 2020
Page 3


these positions as it is a well-qualified, nationally respected antitrust firm that also
meets the Rule 23(g) requirements detailed above.

        In addition to the many cases that it has successfully prosecuted with the
Cotchett and Saveri firms, Freed Kanner also currently serves or has served as co-lead
counsel in the following antitrust actions (among many others): In re Peanut Farmers
Antitrust Litigation, No. 19-cv-00463 (E.D. Va.); In re Chicago Board Options
Exchange Volatility Index Manipulation Antitrust Litig., No. 18-cv-4171 (N.D. Ill.); In
re Opana ER Antitrust Litig., No. 14-cv-10150 (N.D. Ill.); In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litig., No. 05-md-1720 (E.D.N.Y.);
Kleen Products, et al. v. International Paper, et al., No. 10-cv-05711 (N.D. Ill.) ($376
million recovered for the class); and In re High Fructose Corn Syrup Antitrust Litig.,
MDL 1087 (C.D. Ill.) ($531 million recovered for the class). Freed Kanner also
currently serves on the executive or steering committee in the following antitrust class
actions: In re Farm-Raised Salmon and Salmon Products Litig., No. 19-cv-21551 (S.D.
Fla.) and In re Local TV Advertising Antitrust Litig., No. 18 C 6785 (N.D. Ill.). Freed
Kanner is capable and willing to devote the time, expertise, and financial investment
required to aggressively prosecute this action and to ensure the best result achievable
for the class. The firm’s attorneys have a proven record of success in leadership roles
in complex, antitrust litigation over the past 40 years. Freed Kanner has the experience
and resources needed to support the successful prosecution of this important case
moving forward and is committed to doing so.

       For the reasons stated herein, Freed Kanner supports the appointment of the
Cotchett and Saveri firms as interim co-lead class counsel. If this Court is inclined to create
a leadership structure with a plaintiffs’ steering or executive committee, Freed Kanner
requests that it be considered for one of these positions.


                                                   Very truly yours,

                                                   FREED KANNER LONDON &
                                                   MILLEN LLC

                                                      /s/ Jonathan M. Jagher
                                                   Jonathan M. Jagher
